     Case 2:20-cv-02380-RGK-GJS Document 26 Filed 07/17/20 Page 1 of 1 Page ID #:253



 1                                                                   JS-6

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 CENTRAL DISTRICT OF CALIFORNIA

10
       SUSIE SANCHEZ,                             )    CASE NO. 2:20-cv-02380-RGK-GJS
11                                                )
                            Plaintiff(s),         )
12                                                )
           vs.                                    )
13                                                )    ORDER REMOVING MATTER FROM
       NEW YORK AND COMPANY                       )    COURT’S ACTIVE CASELOAD
14     STORES, INC., et al.,                      )
                                                  )
15                     Defendant(s).              )
       _______________________________            )
16

17

18           In light of the Notice (Amended) of Stay of Proceedings Due to Defendants’ Bankruptcy

19    Filings [25], filed on July 16, 2020, regarding the Chapter 11 Bankruptcy filed by defendants, the

20    Court hereby ORDERS this matter removed from the Court’s active caseload, pending the

21    outcome of said proceedings and/or further order of this Court. Counsel are to properly motion

22    this Court should they desire this matter placed back on active status.

23

24           IT IS SO ORDERED.

25
      DATED: July 16, 2020                     ________________________________
26                                             R. GARY KLAUSNER
                                               UNITED STATES DISTRICT JUDGE
27

28
